DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/26/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) in view of Jones (EP 3095810) as evidenced by Barton (Barton, Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.).
Combs teaches a method for producing closed-cell foam boards, the method comprising: providing an A-side reactant stream comprising polymeric MDI; providing a B-side reactant stream that includes a polyol, a hydrocarbon blowing agent, and other additives; and mixing the A-side and B-side reactant streams to produce a foam-forming composition (See [0001]; [0030]-[0060]; [0066]-[0072]). Combs teaches that the hydrocarbon blowing agent may include one or more hydrocarbon compounds including acyclic pentane and butane (See [0036]; [0043]-[0045]). The other additives may include acetone or methyl formate (See [0046]; [0062]). Acetone or methyl formate read on the instantly t) that is great than 17 MPa0.5. Examiner notes that the additive is optional and therefore not required to meet the claim. Combs teaches that surfactants may be included (See [0062]) in amounts within the claimed range of 1-5 parts by weight (pbw) relative to 100 pbw polyol (See Table 1). For instance, Example 1 includes 2.4 pbw surfactant (as B 8465) per 100 pbw polyol. Combs teaches that flame retardants may be included (See [0061]; [0084]-[0086]) in amounts within the claimed range of 5-30 pbw per 100 pbw polyol (See Table 1). For instance, Example 1 includes 15 pbw flame retardant (as TEP) per 100 pbw polyol. Combs teaches that the B-side reactant stream may include water at levels of 0.8% by weight or less (See [0047]; [0060]). Combs teaches that alkali metal salts, such as potassium octoate and acetate, may be included in the B-side reactant stream (See [0062]). Regarding the density of the foam, Combs teaches foams having densities within the claimed range (See [0042] with lower range endpoint of 1.6; [0051] with range of 1.6 to 1.85 lbs/ft3; Tables 1 and 2). Combs also teaches index values which meet the instantly claimed ranges (See [0015]; Tables 1 and 2). Additionally, the combination of Combs and Jones teaches a method in which the same ingredients in the same amounts are combined in the same manner as the instantly claimed invention. Therefore it is reasonable to conclude that the resulting product of such a method would possess the same properties as the resulting product from the instantly claimed method, including density and index.
Regarding the amount of physical blowing agent relative to polyol, Combs does not teach the specific range of 12 to 40 pbw physical blowing agent relative to 100 pbw polyol. However such a range would have been obvious to one of ordinary skill in the art at the time of filing. Combs teaches in paragraphs [0036], [0045], and [0051] that the foam forming mixture can contain up to 5% by weight of one or more hydrocarbon compounds with an LEL of less than 2% (which include pentane and butane). Combs goes on to teach that the foam forming mixture can contain 10% to 40% polyol by weight based on the total weight of the foam forming mixture (See [0057]). These teachings, when taken together, 
Regarding specific amounts of pentane and butane, Combs does not expressly disclose that the blowing agent includes greater than 5 mole % butane and greater than 40 mole % pentane as claimed.
Jones teaches a blowing agent composition useful for making foams, the blowing agent comprising a combination of pentane and butane (See [0001]-[0020]; [0029]-[0033]). Jones teaches that the pentane by be present in amounts between 60 and 99.5 wt % (See [0012]) and that the butane may be present in amounts between 1 and 45 wt % (See [0032]). Many values within these ranges also satisfy the molar percentages claimed. For example, a blowing agent comprising 80 wt % pentane and 20 wt % butane would be about 76 mol % pentane and about 24 mol % butane, which meets the claim.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of pentane and butane as the blowing agent in the method of Combs. The rationale to do so would have been the motivation provided by the teaching of Jones that to do so would predictably provide a composition with a global warming potential (GWP) of less than 5, which is desirable for the environment, while also improving lambda values (See [0008]).
t values for additives, these parameters are inherent properties to the additives and are known in the art. Barton teaches that acetone has a δt value of about 20 MPa0.5 (See Tables 16, 16a, and 21) and that methyl formate has a δt value of 20.7 MPa0.5 (See Table 16). While these values aren’t expressly disclosed in the Combs reference, the additives of Combs would inherently possess such properties. 
Regarding claim 5, the range of 14-36 parts by weight blowing agent per 100 parts by weight polyol would have been obvious for the same reasons detailed above in regard to the slightly narrower range in claim 1.
Regarding claims 7, Jones teaches that butane may be present in amounts between 1 and 45 wt % (See [0032]) which overlaps a large portion of the instantly claimed range.
Regarding claim 9, Combs teaches index values which meet the instantly claimed ranges (See [0015]; Tables 1 and 2). Additionally, the combination or Combs and Jones teaches the same method using the same materials and combining them in the same way. It is reasonable to conclude that a board made with identical materials using identical methods would possess the same properties, including index value.
Regarding claims 14 and 15, Combs teaches that isopentane may be used as a blowing agent (See [0043]-[0045]). Where isopentane is used, no cyclopentane is present. 
Regarding claims 17 and 18, Combs teaches that butane may be used in the blowing agent (See [0045]). One of ordinary skill in the art would understand the term butane as used in the Combs reference to include both isomers of butane, which are n-butane and isobutane. Jones also teaches n-butane and isobutane (See [0033]).
Regarding claim 19, where n-butane and/or isobutane are used, the blowing agent is devoid of cyclobutane as claimed.

Regarding claims 24 and 25, Barton teaches that acetone has a δt value of about 20 MPa0.5 (See Tables 16, 16a, and 21) and that methyl formate has a δt value of 20.7 MPa0.5 (See Table 16). Examiner notes that the blowing agent additive is optional and therefore not required to meet the claims.
Regarding claims 28 and 29, acetone and methyl formate have boiling points between 5°C and 150°C. Examiner notes that the blowing agent additive is optional and therefore not required to meet the claims.
Regarding claim 30, Combs teaches that the B-side reactant stream may include water (See [0047]; [0060]), which is a chemical blowing agent as claimed. Examiner notes that the additive and chemical blowing agent are optional and therefore not required to meet the claim.
Regarding claim 31, Combs teaches that blowing agent additives may include ketones, such as acetone, or esters, such as methyl formate (See [0046]). Examiner notes that the additive is optional and not required to meet the claim. 
Regarding claim 41, the ranges disclosed by Jones and the example detailed above within those ranges meet the claim.
The method of claims 40 and 42 is the same as that of claim 1, except that the amounts of butane and pentane are defined by weight % rather than mole %. The ranges of Jones meet the weight % ranges required in claims 40 and 42.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) in view of Jones (EP 3095810) as evidenced by Barton (Barton, Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.), as applied to claim 1, and further in view of Gluck (US 4,572,865).
Combs and Jones combine to teach a method for producing foam boards, as detailed above. Combs teaches that the foam boards may be formed in a laminator (See [0072]).
Combs and Jones do not expressly disclose the steps of exposing the reaction mixture to heat during lamination.
Gluck teaches a method of making a foam board, the method comprising: conveying a facing material on a production line, depositing a foam-forming mixture on the facing material, and heating the foam-forming mixture and facing material to form a board (See Abstract; Figures; Summary of Invention). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Gluck form the boards of Combs and Jones because Combs states that processes for producing foams are known to those skilled in the art and specifically points to the Gluck reference for such teachings (See [0066] of Combs).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, and 18-19 of copending Application No. 15/925,592 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. The main  in view of Combs because Combs teaches the inclusion of (DMCA) (See [0062]; Tables 1 and 2). Example 5 of Combs includes the alkali metal salt potassium octoate (as K-15) and DMCA (as Polycat 8) in a 1:1 weight ratio.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-12, 14-18, 23 and 25-27 of copending Application No. 15/602,852 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and Jones and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15, 17-19, and 23-24 of copending Application No. 16/326,394 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and Jones and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.

s 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13, 20, and 22-24 of copending Application No. 15/350,634 in view of Combs (US 2014/0066532) and Jones (EP 3065810). The claims are not identical but contain similar subject matter with only minor differences. Any differences in the claims are taught by Combs and Jones and would have been obvious to one of ordinary skill in the art at the time of filing. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments, filed 12/02/2020, with respect to the double patenting rejections over copending applications 15/779,887 and 16/441,406 have been fully considered and are persuasive. A terminal disclaimer has been approved for application 15/779,887, and application 16/441,406 is abandoned, rendering the rejections moot. These rejections have been withdrawn. 
Applicant's additional arguments filed 12/02/2020 have been fully considered but are not persuasive.
Applicant argues that the teachings of Combs would not lead one of ordinary skill in the art to use butane with pentane. This arguments ignores the teachings of Jones, which show that it was conventional in the art at the time of filing to use pentane and butane together, as detailed above. As such it would have been obvious to one of ordinary skill in the art to use pentane and butane together.
Applicant argues that Jones only measures lambda at one temperature and does not teach an improved R-value at various temperatures. This argument is not persuasive. Firstly, it is not commensurate with the scope of the claims, which make no mention of R-value. Secondly, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different 
Applicant argues that all of the examples of Jones employ cyclopentane, which is not an acyclic pentance as claimed. This is not persuasive because the teachings of Jones are not limited to the examples. Jones clearly teaches acyclic n-pentane at least in paragraph [0014].
Applicant argues that Jones does not teach the instantly claimed polyol or various other process components. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case the aromatic polyester polyol and other process components absent in Jones are clearly taught by Combs.
Applicant goes on to point to Table 1 of the instant specification to differentiate between the instantly claimed invention and that of Jones, particularly stating that one cannot “glean from Jones any suggestion of likelihood of success that butane could alleviate problems associated with low temperature R-values when polyester polyols are employed in the manufacture of closed cell polyisocyanurate foams.” Again, the low temperature R-value is a supposed advantage that the applicant has recognized in the prior art process, but it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. Examiner maintains that there is sufficient rationale for combining Combs and Jones to arrive at the instantly claimed invention.
Applicant argues that the double patenting rejection over 15/925,592 should be withdrawn because “if a provisional non-statutory double patenting rejections is the only rejection remaining…the examiner should withdraw the rejection…” This is not persuasive because the double patenting rejection is not the only remaining rejection in this case.

Applicant argues that the double patenting rejection over 16/326,394 should be withdrawn because the claims require different hydrocarbon blowing agents. Since all the claimed hydrocarbon blowing agents are known in the art and recognized as suitable blowing agents, the use of different hydrocarbons would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746